                        Case 3:19-cv-00693-MMD-CLB Document 15 Filed 01/31/20 Page 1 of 3



            1    KARL S. HALL
                 Reno City Attorney
            2    WILLIAM E. COOPER
            3    Deputy City Attorney
                 Nevada State Bar No. 2213
            4    WILLIAM J. McKEAN
                 Deputy City Attorney
            5
                 Nevada State Bar No. 6740
            6    CHANDENI K. SENDALL
                 Deputy City Attorney
            7    Nevada State Bar No. 12750
                 Post Office Box 1900
            8
                 Reno, Nevada 89505
            9    (775) 334-2050
                 Attorneys for City of Reno
           10    and Michael Chaump
           11
           12                                UNITED STATES DISTRICT COURT
                                                  DISTRICT OF NEVADA
           13
           14
                  CATHERINE CASTELLANOS, LAUREN                          CASE NO.: 3:19-cv-00693-MMD-CLB
           15     COURTNEY, RACHEL JASPER,
                  BRIANNA MORALES, VICTORIA
           16     RACHET, LILY STAGNER, NATALEE                          Related Prior Case No.:
           17     WELLS, CECELIA WHITTLE, and                                   3:17-cv-00574-MMD-VPC
                  MARYANN ROSE BROOKS, on behalf of
           18     themselves and all other similarly situated,
                                                                         NOTICE OF APPEARANCE
           19
           20                           Plaintiffs,

           21     vs.
           22     CITY OF RENO and MICHAEL CHAUMP,
           23     in his official capacity as Business Relations
                  Manager of Community Development and
           24     Business Licenses for the CITY OF RENO
                  and DOES I through 10, inclusive,
           25
           26                           Defendants.

           27                                                       /
           28
   Reno City
   Attorney
 P.O. Box 1900
Reno, NV 89505

                                                                   -1-
                     Case 3:19-cv-00693-MMD-CLB Document 15 Filed 01/31/20 Page 2 of 3



            1
                        PLEASE TAKE NOTICE that William E. Cooper hereby notices his appearance as
            2
                 counsel for Defendants in the above-referenced matter. Please direct all notices and
            3
                 correspondence regarding this case to the attention of William E. Cooper, William J. McKean,
            4
                 and Chandeni K. Sendall.
            5
                        DATED this 31st day of January, 2020.
            6
                                                                      KARL S. HALL
            7                                                         Reno City Attorney

            8
            9
                                                                      By:      /s/ William E. Cooper
           10                                                               WILLIAM E. COOPER
                                                                            Deputy City Attorney
           11                                                               Nevada State Bar No. 2213
           12                                                               WILLIAM J. McKEAN
                                                                            Deputy City Attorney
           13                                                               Nevada State Bar No. 6740
                                                                            CHANDENI K. SENDALL
           14                                                               Deputy City Attorney
           15                                                               Nevada State Bar No. 12750
                                                                            Post Office Box 1900
           16                                                               Reno, Nevada 89505
                                                                            Attorneys for City of Reno and
           17                                                               Michael Chaump
           18
           19
           20
           21
           22
           23
           24
           25
           26
           27
           28
   Reno City
   Attorney
 P.O. Box 1900
Reno, NV 89505

                                                                -2-
                      Case 3:19-cv-00693-MMD-CLB Document 15 Filed 01/31/20 Page 3 of 3



            1                               CERTIFICATE OF SERVICE
            2
                        Pursuant to LR IC 5-1, I certify that I am an employee of the RENO CITY ATTORNEY’S
            3
                 OFFICE, and that on this date, I am serving a Notice of Appearance on the party(s) set forth
            4
                 below by:
            5
                               Placing an original or true copy thereof in a sealed envelope placed for collection
            6                  and mailing in the United States Mail, at Reno, Nevada, postage prepaid, following
                               ordinary business practices.
            7
                               Personal delivery.
            8
                  X            CM/ECF electronic service, addressed as follows:
            9
           10
                                Mark R. Thierman, Esq.                     mark@thiermanbuck.com
           11
                                Joshua D. Buck, Esq.                       josh@thiermanbuck.com
           12                   Leah L. Jones, Esq.                        leah@thiermanbuck.com
                                THIERMAN BUCK, LLP
           13                   7287 Lakeside Drive
           14                   Reno, Nevada 89511

           15                   Attorneys for Plaintiffs
           16
           17                  Facsimile (FAX).
           18                  Federal Express or other overnight delivery.
           19                  Reno/Carson Messenger Service.
           20
           21           DATED this 31st day of January, 2020.
           22
           23
                                                             By:      /s/ Jeanette Sparks
           24                                                           Jeanette Sparks
           25                                                           Legal Assistant

           26
           27
           28
   Reno City
   Attorney
 P.O. Box 1900
Reno, NV 89505

                                                                -3-
